   8:21-cv-00165-RGK-PRSE Doc # 5 Filed: 04/27/21 Page 1 of 2 - Page ID # 24




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,
Author, Civil Rights Leader (Bower);
                                                                 8:21CV165
                      Plaintiff,

       vs.                                                        ORDER

PETE RICKETTS, Governor of Nebraska;
LT. GOVENOR OF NEBRASKA, TONY
VARGAS, Senator; JUSTIN WAYNE,
Senator; MIKE FLOOD, Senator; ANNA
WISHART,         Senator;       PATTY
PANSINGBROOKS,        Senator;   KATE
BOWLS, Senator; MARVEN DORN,
Senator; BRAD ASHFORD, Senator; JOHN
CAVANAUGH, Senator; JOHN STINNER,
Senator; MIKE GROANE, Senator; TERREL
MCKENNY, Senator;      MCCALLISTER,
Senator;   MACHALA       CAVANAUGH,
Senator; GUIEST, Senator; LEGAL AID
FOR EACH INDIVIDUAL SENATOR,
REPUBLICAN PARTY OF NEBRASKA
STATE SENATE, DEMOCRADIC PARTY
OF NEBRASKA STATE SENATE,
CENSORSHIP       COMITTE       BOARD,
NEBRASKAS STATE PARDONS BOARD,
YOUNG REPUBLICANS ORGINIZATION
OF NEBRASKA, PAUL HAMMAL, Omaha
World Harold; JOANN YOUNG, Lincoln
Journal   Star;    DEVELOPMENTAL
DISABILITY SERVICES, DEPARTMENT
OF HEALTH & HUMAN SERVICES,
CITY OF LINCOLN, LINCOLN CITY
LIBRARIES, DRUE L. BOWER, BRENDA
STINSON, and JEVON WOODS,

                      Defendants.


      This matter is before the court on its own motion. Plaintiff filed a Complaint (Filing
1) on April 21, 2021. However, Plaintiff failed to include the $402.00 filing and
administrative fees. Plaintiff has the choice of either submitting the $402.00 filing and
   8:21-cv-00165-RGK-PRSE Doc # 5 Filed: 04/27/21 Page 2 of 2 - Page ID # 25




administrative fees to the clerk’s office or submitting a request to proceed in forma
pauperis. Failure to take either action within 30 days will result in the court dismissing this
case without further notice to Plaintiff.

       IT IS THEREFORE ORDERED that:

        1.    Plaintiff is directed to submit the $402.00 fees to the clerk’s office or submit
a request to proceed in forma pauperis within 30 days. Failure to take either action will
result in dismissal of this matter without further notice.

      2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

       3.     The clerk of the court is directed to set a pro se case management deadline in
this matter with the following text: May 27, 2021: Check for MIFP or payment.

       Dated this 27th day of April, 2021.

                                                   BY THE COURT:


                                                   Richard G. Kopf
                                                   Senior United States District Judge




                                              2
